Citation Nr: 0017316	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision in 
which the RO denied service connection for PTSD and migraine 
headaches.  The veteran appealed and was afforded a hearing 
before the undersigned member of the Board in April 2000 in 
Washington, D.C.

The Board notes that during the April 2000 Board hearing, the 
veteran's representative raised the issue of entitlement to a 
total disability rating for pension purposes.  As that issue 
has not been adjudicated, and is not inextricably intertwined 
with either of the issues on appeal, it is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include sniper 
fire, witnessing the deaths of U.S. servicemen, killing a 
Vietnamese prisoner of war and engaging in hand to hand 
combat.

2.  The veteran did not engage in combat with the enemy and 
has no verified military service in the Republic of Vietnam.

3.  None of the veteran's claimed in-service stressful 
experiences have been corroborated.

4.  There is no competent medical evidence to link a current 
headache disorder to the veteran's military service or to 
continued symptoms since discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for migraine headaches.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's complete service medical records are not 
available.  Review of the existing service medical records 
includes a report of neuropsychiatric evaluation dated in 
March 1971 which noted that the veteran was seen for anxiety, 
depression, insomnia, nausea and nervousness.  He was 
prescribed medication for three weeks without improvement.  
The veteran was diagnosed with a situational reaction and 
admitted to the U.S. Naval Hospital in Guam for medical 
evaluation.  The veteran was subsequently transferred to the 
Naval Hospital in Philadelphia, Pennsylvania on March 20, 
1971.  At the time of admission, the veteran's judgment was 
considered to be impaired by profound feelings of inadequacy 
and emotional isolation.  A subsequent medical board 
proceeding in April 1971 concluded that the account of events 
leading up to the March 1971 admission and the mental status 
examination were consistent with the diagnosis of a long-
standing character disorder.  The veteran was deemed 
unsuitable for further military service due to an inadequate 
personality.  The original diagnosis was revised on March 29, 
1971, by a conference of staff psychiatrists to inadequate 
personality, severe, manifested by lifelong feelings of 
inadequacy and inferiority, lifelong despondency, lifelong 
emotional and social isolation, poor school adjustment, and 
poor military adjustment.  There is no reference in the 
existing service medical records of any complaints, 
treatment, or diagnosis of any headache disorder.  
Neurological examination at separation was normal.

The veteran's service personnel records were obtained and 
reflect service in Guam and the United States only.  There is 
no record of service in Vietnam and no evidence to establish 
that the veteran engaged in combat with the enemy.

Following his discharge from service, the veteran was 
incarcerated for approximately 4 1/2 years at a state 
correctional institution in Pennsylvania after he was 
convicted of second-degree murder.

A statement was submitted from Scott H. Jaeger, M.D., 
indicating that the veteran had been followed for PTSD since 
1983.

Records dated in 1995 were received from Jack A. Minutella, 
D.O., indicating that the veteran had been followed for 
complaints of headaches, sleep disturbance and mental 
problems for several years.

VA outpatient treatment records from the  VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania, reflect treatment for 
PTSD and migraine headaches in the mid-1990's.

By letter of March 1996, the RO requested information from 
the veteran about the claimed stressful incident(s) to 
support the diagnosis of PTSD and his claim of entitlement to 
service connection for that condition.  In March 1996, the 
veteran submitted a report of stressors.  The veteran did not 
describe any specific stressful incidents in service, but 
reported dates that he was deployed on what he identified as 
secret missions to Vietnam from October 1970 through February 
1971.

In May 1996, the RO forwarded a copy of the veteran's March 
1996 correspondence to the Commandant of the Marine Corps at 
the Headquarters of the United States Marine Corps for 
purposes of verifying the veteran's stressors based on his 
report of assignment to a specific division in the U.S. 
Marines.  A June 1996 reply from the record correspondence 
section of the Personnel Management Support Branch indicated 
that there was insufficient information contained in the 
veteran's documents to conduct any research on the veteran's 
behalf.

By letter of June 25, 1996, the RO advised the veteran that 
additional specific information was required regarding his 
claimed stressors.  In a July 1996 reply, the veteran 
indicated that he had received a top-secret clearance from 
the Federal Bureau of Investigation from August 14th to 
September 14th at Camp Lejeune, North Carolina before he left 
for his duty station in Guam.

The veteran was seen for a VA neurological examination in 
April 1996.  He reported having clusters of headaches, 
particularly in the summer, that were characteristically 
located behind his left eye and radiated back in his skull.  
The veteran indicated that the headaches started when he was 
approximately 21 years of age and have gotten worse.  On 
examination, the veteran was alert, oriented and fluent.  
Extraocular muscles were intact and disc margins were sharp.  
There was no motor weakness.  Finger to nose testing was 
normal and the veteran's gait was stable.  The diagnostic 
impression was cluster headaches.

VA psychiatric examination in April 1996 resulted in a 
diagnosis of mild PTSD, and alcohol and heroin dependence, in 
remission.  The veteran reported a stressor at that time of 
having executed a prisoner of war during his service in 
Vietnam.  The veteran denied flashbacks.  The diagnosis of 
PTSD was made without reference to any specific verified 
stressful event in service to support the diagnosis.

On VA psychiatric examination in November 1998, the veteran 
reported that, although his military records showed that he 
was stationed in Guam, he had served in Vietnam on temporary 
active duty missions that were clandestine.  The veteran 
related the following stressors to support his claim of 
entitlement to service connection for PTSD:  (1) a close 
friend by the name of John Donelly was killed in Vietnam; (2) 
as a munitions and small arms specialist, the veteran was 
sent to Vietnam for 10 weeks as a service support; (3) he saw 
three soldiers whose bodies had been mutilated while he was 
stationed in Vietnam on temporary active duty missions.  The 
veteran also reported coming under sniper fire and seeing 
other men mutilated, and witnessing a bomb explosion in which 
he was showered with the body parts of other soldiers.  On 
examination, the veteran appeared to be anxious and mildly 
agitated throughout the interview.  He exhibited a depressed 
and anxious mood.  Thought content was noted to be focused on 
Vietnam trauma and the lack of documentation regarding his 
service in Vietnam.  The diagnostic impression was that the 
veteran met the criteria for PTSD with symptoms of 
hyperarousal, avoidance and emotional numbing.  The examiner 
did not reference any verified stressors to support the 
diagnosis of PTSD.  The VA examiner also noted that the 
veteran had been treated for symptoms of mental illness other 
than PTSD while on active duty.

Received in November 1999 was a letter from the veteran's 
treating psychiatrist at the VA Medical Center.  Seymour 
Wagner, M.D., stated that the veteran was treated for a 
psychiatric illness in service and has been followed 
currently for treatment of a psychiatric illness.  Dr. Wagner 
commented that the veteran meets the criteria for a diagnosis 
of personality disorder which has rendered him unemployable.

At his Board hearing in April 2000, the veteran testified 
that he was stationed in Guam.  He was medevaced from Guam 
and was in an aircraft with casualties from Vietnam.  The 
veteran indicated that he had a two-day layover at an air 
base hospital in Japan.  The veteran testified that his wife 
wrote him a letter in service and told him that his childhood 
friend had been killed in Vietnam.  The veteran also reported 
that he was in Vietnam in November 1970 through early 
February 1971 and was exposed to sniper fire, witnessed a 
bomb explosion and killed some people in close combat.  He 
said that he was in Vietnam on temporary active duty service 
on several short missions that involved transporting 
munitions from Guam to Vietnam.  The veteran complained of 
current symptoms of PTSD based on the death of his friend and 
his missions in Vietnam including depression, memory lapse, 
time lapse, stream of time, nightmares and possibly his 
headaches.  The veteran denied having any nightmares in the 
last three years since he had been on medication for PTSD.  
He has been followed by a psychiatrist for PTSD since 1996 
and sees him every three months.  With respect to his 
headaches, the veteran testified that he first had headaches 
in the early 1980's.  All of his treatment has been from VA 
facilities.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is a continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1999).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.304(d) (1999).

However, the threshold question in this case is whether the 
veteran has presented well-grounded claims for service 
connection for PTSD and for migraine headaches.  A well-
grounded claim is one that is plausible.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the veteran 
has not presented a well-grounded claim, there is no duty to 
assist in the development of the claim, and the claim must 
fail.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Generally, in order for a claim of service connection to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



A.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996 and 1999).

The veteran alleges that he has PTSD as a result of 
experiencing stressful events related to his military service 
to include exposure to dead and wounded soldiers during his 
transport from Guam back to the United States, witnessing a 
bomb explosion, being subjected to sniper fire and engaging 
in hand to hand combat.  For purposes of well groundedness, 
the veteran's assertions with respect to at least some of his 
related stressors are presumed to be credible.  Those 
assertions as to his stressful in-service experiences as well 
as the current diagnoses of PTSD in the claims folder render 
the veteran's claim, at least, plausible.  Hence, his claim 
for service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Patton v. West, 12 Vet. App. 272, 276-
277 (1999).  The question remains, however, as to whether the 
veteran has a credible diagnosis of PTSD when the diagnosis 
is considered in light of the remaining criteria for service 
connection for PTSD; namely, evidence that the claimed 
stressor(s) actually took place, and evidence of a nexus 
between the verified stressor(s) and the veteran's symptoms.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat-related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Here, the veteran has maintained that he engaged in combat 
with the enemy in Vietnam.  However, the evidence does not 
establish that the veteran was ever in Vietnam, much less 
that he engaged in combat during any Vietnam service.  His 
DD-214 lists his military occupational specialty as Infantry 
Weapons Repairman and shows that he received the National 
Defense Service Medal.  The veteran did not receive any award 
or citation specific to combat service.  His personnel 
records do not otherwise establish evidence of combat 
service.  Under such circumstances, corroboration of the 
occurrence of the veteran's claimed in-service stressful 
experiences is necessary.  Id.  In this case, however, the 
record contains no such corroboration.

The veteran also did not provide any other evidence 
indicating that his unit engaged in combat, or supporting the 
occurrence of any claimed in-service stressful experience.  
As noted above, the veteran has claimed that he participated 
in clandestine missions in Vietnam.

In summary, the record does not contain evidence of a 
verified in-service stressful experience to support a 
diagnosis of PTSD.  As noted above, the evidence does not 
establish that the veteran engaged in combat with the enemy 
or that he was ever in Vietnam as a member of the military.  
Moreover, the record includes no corroboration of any kind to 
support the occurrence of any of the veteran's claimed in-
service stressful experiences; as noted above, the veteran's 
lay testimony is not sufficient, by itself, to establish that 
that any such incident occurred.  The Board notes that the RO 
has made several attempts to verify the veteran's reported 
stressors with the appropriate authority.  None of the 
veteran's stressors have been verified or reported to be 
capable of verification.  Under these circumstances, the 
Board must conclude that the criteria of 38 C.F.R. 
§ 3.304(f), the regulation governing service connection for 
PTSD, have not been met.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  As such, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim for 
benefits must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Migraine Headaches

With respect to the veteran's claim of entitlement to service 
connection for migraine headaches, the Board finds that the 
veteran has not presented a well-grounded claim for such 
benefits.  As noted above, the claims folder contains 
evidence of current diagnosis and treatment for migraine 
headaches.  The first prong of Caluza (and a principal 
underlying Savage) is met.  The veteran has reported the 
onset of migraine headaches in service.  The veteran's 
complete service medical records are not available and the 
records that have been reviewed are negative for evidence of 
any headache disorder in service.  Nonetheless, as the 
veteran is competent to report that he had headaches in 
service, the second prong of Caluza is met.  However, the 
veteran has neither presented, nor indicated the existence 
of, medical nexus evidence that links any current headache 
disorder to service or any incident of service, or to 
continued symptoms since service.  Hence, the claim is not 
well grounded pursuant to either the Caluza or Savage 
standards, set forth above.  

Consistent with that noted above, a plausible claim for 
service connection for migraine headaches requires competent 
(i.e., medical) evidence of a medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  In the absence of such evidence in this case, 
the claim is not plausible.  As such, the VA is under no duty 
to assist the veteran in developing the facts pertinent to 
the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

As the RO also denied the claim as not well grounded, there 
clearly is no prejudice to the veteran in the Board doing 
likewise.  Further, as the RO has advised the veteran of the 
basis for the denial of the claim, and the evidence needed to 
support the claim, any duty to inform him of the evidence 
needed to complete his application for service connection for 
migraine headaches has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for PTSD is denied.

In the absence of evidence of a well-grounded claim, service 
connection for migraine headaches is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

